UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                     No. 98-60620
                                   Summary Calendar

PATRICK J. HIGGINS, SR.,
                                                                       Plaintiff-Appellant,
                                          versus
GEORGE CHANDLER, Individually and in his Official
Capacity as Assistant Director of the Jackson County
Restitution Center; BECKY FULTON, Individually and
in her Official Capacity as Director of the Jackson
County Restitution Center; CHARLES FAULK, Individually
and in his Official Capacity as a Mississippi Department
of Corrections Correctional Officer,
                                                                   Defendants-Appellees.


                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                  (1:97-CV-577-RR)


                                       July 6, 1999
Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*

       Patrick J. Higgins, a former Mississippi state prisoner, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to exhaust his prison

administrative remedies. Higgins contends that, although he was incarcerated in

a correctional facility at the time that he suffered the alleged constitutional
violation, he was not a state prisoner because his conviction and sentence had been

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
stayed pending an appeal in the case.
       Our review of the record and briefs of the parties persuades that we should

affirm. Higgins’ complaint reflects that he was detained in a correctional facility

as a result of a criminal charge at the time that the alleged constitutional violation
occurred. Therefore, Higgins was required to pursue and exhaust his prison

administrative remedies prior to filing a judicial complaint seeking relief under

section 1983.1

       Higgins contends for the first time on appeal that he was illegally extradited
from Illinois by Mississippi officials and was held illegally in custody between
June 1994 and August 1998. This claim involves facts that were not alleged in
pleadings before the district court and that have no bearing on Higgins’ section

1983 complaint, and the claim does not rise to the level of plain error. 2
       The judgment appealed is AFFIRMED.




   1
     28 U.S.C. § 1997e(a); 28 U.S.C. § 1915(h); Underwood v. Wilson, 151 F.3d 292 (5th
Cir. 1998).
  2
    United States v. Calverley, 37 F.3d 160 (5th Cir. 1994) (en banc); Robertson v. Plano
City of Texas, 70 F.3d 21 (5th Cir. 1995).
                                           2